 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion Carbide Corporation,Mining andMetalsDivisionandOil,Chemical andAtomicWorkersInternationalUnion,Local 3-89, AFL-CIO.' Case 9-CA-3949.June 9,1967DECISION AND ORDERBy MEMBERS FANNING, BROWN, AND JENKINSOnOctober 14,1966,TrialExaminerGeorge J. Bott issued his Decision in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.Thereafter,theRespondentfiledexceptions to the Trial Examiner's Decision and asupporting brief.2 The General Counsel filed a replybrief in support of the Trial Examiner's Decision.The Charging Party filed limited exceptions to theTrial Examiner's Decision, with a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer only to the extent consistentherewith.As described more fully in the Trial Examiner'sDecision, the Respondent and the Union have beenpartiestosuccessivecollective-bargainingagreements covering the bargaining unit employeesat the Respondent's plant in Alloy, West Virginia,for some 20 years. These so-called basic agreements,establishing the basic terms and conditions ofemployment, including wages, hours, and vacations,have generally been executed for 2-year terms. Thelastsuch agreement, by its terms, expired at12:01 a.m. on July 2, 1966.Since 1950, when health, pension, and otherinsurance benefits were first made available toRespondent's unit employees,3 the parties have alsomaintained successive parallel contracts coveringHerein called the UnionRespondent also filed a Motion to Reopen the Record andReceive Further Evidence, which was opposed, in separatememoranda, by the General Counsel and the Charging Party Inview of our findings, conclusions, and disposition of this case, asset forth below, Respondent's motion is hereby deniedthese benefits. These so-called pension-insuranceagreements have traditionally been executed for 5-year terms. In the past, however, the parties havemodified the pension-insurance agreements inmidterm and thereupon extended them for new 5-yearperiods.The current pension-insurancecontract, by its terms, remains effective until July 2,1967.The events herein involve the negotiations for anew basic agreement, to succeed the one whichexpired on July 2, 1966. Pursuant to the provisions ofthe then current basic agreement, the Union notifiedthe Respondent on April 29, 1966,' of its desire tonegotiatemodifications in that agreement, at thesame time giving notice to the appropriate Federaland State mediation agencies, as required bySection 8(d) of the National Labor Relations Act, asamended. Negotiations began on May 12, and attheir second bargaining session on May 18 the Unionpresented Respondent with 54 written demands.Between May 12 and June 29, the parties held 16bargaining sessions, in which the Union's demandsand the Respondent's counterproposalswerereviewed and discussed. In the course of thesemeetings the Respondent, in addition to makingvarious separate concessions with respect to theUnion'sdemands,offeredthree"package"proposals for settlement. The Respondent's first andlast "package" offers of June 2 and 29, respectively,included, among other items, an improved vacationplan and improved benefits under the pension-insurance agreement, with an extension of the latteragreement for a new 5-year period. The second"package" proposal, made on June 28, on the otherhand, contained neither the vacation plan nor theimprovedpension-insuranceprovisions,butincreased the wage offer previously made byRespondent.TheUnionacceptednoneofRespondent's individual or "package" proposals,nor did it offer any compromise solutions. It merelyindicatedthatthevariousproposalswereinsufficient and below the Union's expectations.Thus, on July 1, when the Union rejected theRespondent's "final package" proposal of June 29,the parties reached an impasse in their negotiations.And, on July 2, after the current basic agreementexpired, the Respondent closed its plant and lockedout its employees.The Trial Examiner concluded that Respondent,by the above conduct, violated Section 8(a)(5), (3),and (1) of the Act. We find merit in Respondent'sexceptions to that conclusion. For the reasons fullyset forth by him, we agree with the Trial Examiner's'Prior to 1950 the pension-insurance benefits were availableonly to Respondent's nonumt employees, i e , the employees atRespondent's approximately 100 plants who are not representedby labor organizations, and the nonbargaining unit employees atRespondent's various organised plantsaUnless otherwise indicated, all dates are in 1966165 NLRB No. 26 UNION CARBIDE CORP.finding that the pension-insurance agreement,having an effective date to July 2, 1967, was not amandatory subject of bargaining during the 1966basic contract negotiations herein, and that theUnion, therefore, was not required to bargain about,nor could the Respondent lawfully insist upon, anymodifications thereof.We do not agree, however, with the TrialExaminer'sfurtherfindingthatRespondentunlawfully insisted to the point of impasse on unionacceptance of the nonmandatory demand, or thatRespondent thereafter locked out its employees forthat purpose. In our view, the facts herein do notestablish that Respondent unlawfully insisted upon anonmandatory bargaining demand. To the contrary,we find Respondent's entire course of conductduring the negotiations was aimed at the singlepurpose of reaching a settlement on the terms of anew basic contract before the current agreementexpiredon July 2; that Respondent proposedimprovements in the pension-insurance agreementinan effort to speed, rather than frustrate, thenegotiations toward settlement; and, that thelockout, therefore, after impasse was reached onissues other than the pension-insurance matter,constitutedpermissiblepressure in support ofRespondent's legitimate bargaining position.5The statutory obligation to bargain collectively isdefined in Section 8(d) as ". . . the performance ofthemutual obligation of the employer and therepresentativeof the employees to meet atreasonable times and confer in good faith withrespect to wages, hours, and other terms andconditions of employment ... but such obligationdoes not compel either party to agree to a proposal orrequire the making of a concession .... It is wellsettled, however, that this obligation to bargain doesnot mean that bargaining must be confined to thestatutorysublects.6Eitherpartymay lawfullypropose nonmandatory bargaining items. Neitherpartymay insist, however, nor condition itsbargaining or the execution of any agreement, uponacceptance of such demand by the other party.7 TheRespondent, therefore, did not violate its duty tobargain in good faith when, on June 2, it initiallyproposed certainmodifications in the currentpension-insurance agreement. Nor was it unlawfulinsistence for Respondent to refer to its June 2"package" offer during two subsequent bargainingsessionswhen the Union's wage and vacationdemands were discussed. For, the Union had notexpressly and unequivocally rejected that offer orthe nonmandatory bargaining demand containedtherein. After Respondent presented its "final offer"on June 29, the union negotiators for the first timedeclared their opposition to Respondent's injectionof the nonmandatory issue into the basic contractnegotiations. In these circumstances, however, itcan hardly be said that Respondent's insertion of thenonmandatory subject in its "final offer" of June 29255constituted unlawful insistence in the face of a clearand express refusal by the Union to bargain aboutthe pension-insurance modifications.8As set forth by the Trial Examiner, Respondentmade repeated concessions, both separately and in"package" form, on the Union's 54 demands in itseffort to speed a settlement of the contract disputebefore the current basic agreement expired onJuly 2.On the other hand, the Union, after 16bargaining sessions, had neither receded nor offeredto compromise with respect to its original demands.9It is clear, therefore, that the parties were far fromreaching agreement on the basic terms of the newcontract.And,when the Union rejectedRespondent's "final offer," on the eve of the currentagreement'sexpirationdate,theimpasse inbargaining was inevitable.Inview of all the facts and circumstances,including the long bargaining history of the parties,we are persuaded that the inclusion of thenonmandatory bargaining demand in Respondent'sJune 29 "package" was not a factor in causing theimpasse. Accordingly, it has not been establishedthatRespondent insisted on the nonmandatorybargaining demand to the point of impasse. And, weare equally convinced that Respondent did notemploy the subsequent lockout for the unlawfulpurpose of obtaining the nonmandatory bargainingitem or otherwise to frustrate or under mine theUnion's position as the bargaining representative ofRespondent's employees.Having found that the Respondent's conductduring the negotiations, including the lockout afterimpasse in bargaining was reached, was notunlawful,10we shall dismiss the complaint in itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.The American Ship Building Company v N L R B,380 U S300NLRBvWoosterDivision of Borg-Warner (orp,356 US342Ibid8Cf,District 50, United Mine Workers of America (CentralSoyaCompany, Inc),142 NLRB 930,939"The Union had withdrawn 2-1/2 of its 30 original so-callednoneconomic demands, adhering, however, to all of its original 24economic requests However, on June 28, the Union presentedthree entirely new demands which, for that reason, were promptlyrejected by Respondent" The AmericanShipBuilding Company, supraTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE J. BOTT, Trial Examiner: Upon charges ofunfair labor practices filed by the above-named Union onJune 10 and 17, and July 22 and 25, 1966, against UnionCarbide Corporation, Mining and Metals Division, herein 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDsometimes referred to as Respondent or Company, theGeneral Counsel of the National Labor Relations Boardissued a complaint and notice of hearing dated July 26,1966, alleging that Respondent had engaged in unfair laborpractices in violation of Section 8(a)(1), (3), and (5) and 8(d)of the National Labor Relations Act, as amended, hereincalled the Act. On August 8, 1966, Respondent filed ananswer admitting certain allegations of the complaint butdenying the commission of any unfair labor practices, anda hearing was held beforeme inCharleston,WestVirginia, on August 29, 1966, at which all parties wererepresented. Subsequent to the hearing, General Counseland Respondent filed briefs which have been carefullyconsidered.Upon the entire record in the case, and from myobservation of the witnesses who appeared before me, Imake the following:'FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is a New York corporation engaged in themanufacture of ferro alloys and metals at its plant locatedatAlloy,West Virginia. During the year preceding theissuance of the complaint, which is a representativeperiod, Respondent had a direct inflow of products, ininterstate commerce, valued in excess of $50,000, which itpurchased and caused to be shipped from points directlyoutside the State of West Virginia to its Alloy, WestVirginia, plant.Respondent concedes and I find thatit is anemployerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDOil, Chemical and Atomic Workers International Union,Local3-89,AFL-CIO (hereinUnion),isa labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Basic FindingsAlthough only the alloy plant of the Mining and MetalsDivision of Union Carbide Corporation is directly involvedin this proceeding, some additional facts about the UnionCarbide Corporation, its Mining and Metals Division andtheir labor relations, are in order to aid in understandingthe issues. Union Carbide Corporation has 12 majordivisions and about 200 plants. The corporation itself deals'The ActingRegionalDirector of Region 9 of the Boardpetitionedunder Section 100) of the Act for a temporaryinjunction restraining the allegedlyillegalconduct pending finaldisposition of the mattters involved herein before the Board andan evidentiaryhearing washeld in the United States DistrictCourt Southern District of West Virginia before the HonorableJohn A Field, Jr , United States District Judge, on August 1, 2,and 3, 1966 The court denied thepetitionThe record in the casebefore me consists of the transcript of the testimony taken beforethe court in the 10(j) proceeding and most of the exhibits in thatcase, all of which were presented in this case by stipulation of allthe parties In addition, the parties, as permitted by theirstipulation,supplemented the 100) record with additionaltestimony and exhibits.2The complaint alleged, and the answer admits that "all hourlyrated employees" employed at the Alloy works, with certainexceptions,constitutean appropriatebargaining unit within thewith approximately 24 unions in more than 100 organizedplants. The Mining and Metals Division is a major divisionof the corporation with five production units at Portland,Oregon,Astabula,Ohio,Marietta,Ohio,Sheffield,Alabama, and Alloy, West Virginia, the plant involvedherein. All of the plants in the Mining and Metals Divisionare organized-three have the United Steelworkers, andtwo, those at Alloy and Marietta, the Charging Union. TheAlloy plant has about 1,200 production and maintenanceemployees represented by the Union.At each of the Corporation's approximately 100 plantswhich have unions, bargaining is done on the basis of asingle-plant unit usually established by a certification fromthe Board covering said plant.Respondent and the Union have been parties tocollective-bargaining contracts covering the bargainingunit at the Alloy plant for about 20 years.2It isimportant tonote at the outset that it has been the practice since 1950when the first pension-insurance agreement was institutedto have two labor contracts running side by side, one, theso-called basic agreement, which corers wages. hours, andother working conditions, and, the other, an agreementcovering pensions and insurance and medical benefits,which may be described for convenience as the pension-insurance plan or agreement. Historically, the basicagreement and the pension-insurance agreement havebeen for different terms, the basic contract running for 2years and the pension-insurance contract for 5, but it isalso a fact that the pension-insurance agreement has beenvoluntarily reopened and renegotiated during its term onthree occasions in the past at the request of one or theother of the parties. This occurred when the UnionCarbide Corporation improved benefits under the pension-insurance plan for the employees at the 100 unrepresentedplants and for nonunit employees at organized plants.The basic labor agreement was due to expire on July 2,1966, unless automatically renewed for yearly periods byfailure to give appropriate notice. On April 29, 1966, theUnion notified the Company that it wanted to negotiatemodifications of the agreement, and it also notified theFederal Mediation and Conciliation Service and the StateLabor Relations Board of the "dispute" in accordancewith the requirements of Section 8(d)(3) of the Act. Thepension-insurance agreementwould not expire untilJuly 2, 1967, according to its terms, and the Union made noreference to this agreementin itsnotice to the Companyand the State and Federal labor services.3The Company and the Union held their first bargainingsession for the purpose of negotiating a new agreement onMay 18, 1966, at which time the Union presented 54written demands. Approximately 16 meetings were held inmeaning of Section 9(b) of the Act It is also undisputed that theUnion has been at all times material the statutory representativeof employeesin said unit9The Company suggests that there is language in the pension-insurance agreement which, if reference is made to the languagein prior agreements, permits the Company to require the Union tobargain aboutpensionsand insurance during the term of theagreement, but the Company concedes in its brief that "It is notcontended, however, that the Company's representatives had thiscontract language in mind during 1966 negotiations, or viewedthemselves as being in a position to insist upon modification of thepension-insurance agreement in these negotiations" In view ofthese somewhatinconsistentpositions, I have examined thelanguage referred to, and, in my opinion, Respondent wisely doesnot rely on the contract as a defense, for there is nothing in theexistingpension-insuranceagreementwhichpermits theCompany to open it for bargaining before its expiration date UNION CARBIDE CORP.257allbefore the parties reached a deadlock on July 1. Thetime at most of the meetings was spent reviewing anddiscussing the Union's noneconomic demands, which theparties had agreed would be disposed of first, and thesemeetings are not of major importance. However, certainstatements, proposals, and responses about a vacationplan and a pension-insurance agreement made at some ofthe meetings bear directly on the major issue in the case,and, because of their particular significance, will be setout in some detail.By the end of May, the Company had given the Unionwritten responses to the Union's noneconomic demands,and the parties continued to discuss the issues raised bythem. On June 2, at the sixth meeting, the Company orallymade what it called an "initial proposal for settlement"which was a "package" proposal containing certaineconomicconcessions.The proposal included animproved vacation plan which the Company was installingfor all nonrepresented employees in the 1966 vacationperiod; an improved pension-insurance plan which theCompany had announced and installed for all itsnonrepresented employees in January 1966; a graduatedwage increase; a ninth holiday; a basic agreement for 2years,and, however, an extension of the pension-insurance agreement for 5 years.4Itisclear that the Respondent's June 2, 1966,"package" proposal, at least as first presented to theUnion, made union acceptance of the improved vacationoffer dependent upon it also agreeing to take the improvedpension-insurance plan with a 1971 termination date. JohnL.Frank, International representative of the parentInternationalUnion,who headed up the Union'sbargainingcommittee,testifiedthatJ.N. Miles,Respondent's chief negotiator, stated when he made theproposal that ". . . the offering and acceptance of thevacation plan is contingent upon your accepting a modifiedpension plan with a termination date of 1971." Milesconceded that as he was presenting the offer to the Unionin the morning session he said, "so there will be nomistake, the vacation plan and the pension and insuranceplan are tied together," but he also said that during theafternoon session John Graham, assistant manager forindustrial relations for the Division, "corrected" thestatement by commenting that "We did present thepension and insurance agreement for five years and thevacation plan improvements as a package. Vacations asproposed would result in a substantial cost.5 However, theUnion does have the right to accept the package or tobargain as they see fit." Frank did not recall that Grahammade the "exact statement" quoted, but he agreed thatGraham said "something to that effect" and that "perhapsthey could be separated." I find that Respondent did givesome indication during the afternoon meeting of June 2that its "package" offer was not rigid.The Union rejected the Company's June 2 offer. Franksaid it was refused because vacations and pensions weretied together.Miles agreed that Frank objected to the"injection" of the pension issue into bargaining, but hesaid that Frank also stated at the time that the wage offerwas insufficient.6The parties continued to meet at regular intervals, andthe next session at which the subject of vacations and theirrelation to pensions and insurance was mentioned washeld on June 13. At thismeeting,when the parties reachedfor discussion the Union's demand for improved vacations,theRespondent'snegotiatorsreminded the unioncommitteeoftheCompany'soutstandingJune 2"package." Frank commented that he understood thatoffer,as itconcerned improved vacations, was tied to theacceptance of the extended pension-insurance agreement,but Miles reminded him that Graham had "corrected thatstatement" later. Miles told the union negotiators that theCompany waswillingto bargain on any of the Union'sproposals as well as about the "package proposal," andsaid that although the pension-insurance agreement andnew vacations were in the "same package," they were not"tied" together. Miles also told the Union at that time thattheRespondent wanted to make the new and betterpension-insuranceplanavailabletotheemployeesrepresented by the Union as soon as possible, but waswilling to postpone the benefits until 1967, "if that is yourwish."Frank asked about the Union's demand forimproved vacations, which was somewhat better than theRespondent's improved plan, and Miles responded thatRespondent's proposal "goes far enough." The Unionagain rejected the Respondent's "package" proposal atthismeeting.Duringa negotiatingsession held on June 21, the June 2"package" was broughtup again.As the parties werereviewing certain union demands and reached the Union'swage demand, Miles once more reminded the unionnegotiators of the June 2 offer. He told them that theCompany at that time had made "asubstantialinitial offerfor an early settlement" which ". . . included vacationimprovements to begin this year, a substantial wageincrease, a ninth holiday, an improved pension andinsurance plan for 5 years and a precommitted increase fornext year," and he accused the union representatives ofnotmakinga perceptible "movement" away from theirdemands. Miles argued the Company's position about theneed to put the pension-insuranceplan into effectimmediately, and Frank suggested that, if the Respondentwanted to, it could put the plan into effect and still give theUnion the right to renegotiate it at the expiration of theexisting pension-insurance agreement in 1967,' but Miles' In January 1966, after the Company had improved its vacationpolicy for nonunit employees, the Union asked the Company todiscussthepossibilityofhaving such an arrangementincorporated in the basic labor agreement Although there was nostatutory duty to discussthismatter,the Company did so TheCompany offered the new vacation plan to the Union, but it alsoproposed acceptance of the new pension-insurance agreementwhich it had also recently installed The Union did not agree, andnothingwas heard of this matter again until during thenegotiations for a new contract herein5During negotiations Respondent valued its vacation proposalat 6-1/2 cents per hour"The fact that the Union listened, did not object to, or evendiscussed company proposals about pension-insurance is notparticularly significant if the subject was a nonmandatorybargaining matter.There isno waiver created in doing so Seecases cited in fns 14 and 19,infraIt should also be noted that theUnion charged the Respondent with an unfair labor practice onJune10, 1966, by "Failureto bargain on vacation planwithoutmaking it contingent upon Union accepting Company pension andinsurance plans which are not open for negotiations until 1967 "'Graham, a member of Respondent's negotiating team, arguedthat "eighty percent of the hourly rated employees of UnionCarbide have the benefits of this plan now . and the companyhad the right to let you know it is available and to give you theopportunity to take these benefits now." He added that "wecan't force you to take them " Frank commented that he was fedup with hearing about how he was depriving employees of thesebenefits, and he accused the company of "trying to belittle andharass" him 258DECISIONSOF NATIONALLABOR RELATIONS BOARDdemurred, stating that such was not the Company'sproposal, because the proposal was to put the plan ineffect and extend its expiration date for 5 years. Additionaldiscussion of the Company's pension-insurance proposaltook place, and, at one point, Frank noted that theCompany had not always in the past insisted on a 5-yearextension of the pension-insurance agreement.Milesasked Frank if the Union had a counterproposal onduration of the pension-insurance agreement, and Franktold him the Union had not, because it had not ". . . reallyconsidered it because [it] didn't think it was bargainablebut we surely will let you know."The Union and the Company continued to meet forbargaining, and on June 28 the Respondent offered theUnion another "package" proposal for settlement which itdescribedas "analternative offer." In its "alternativeoffer" the Company increased its wage proposal by 1 centper hour in the various wage brackets, repeated theadditional holiday proposal, and made certain concessionson noneconomic issues which are not of any particularlegal significance here. It is important to note, however,that the proposal contained nothing about the pension-insurance agreement, but, on the other hand, neither did itinclude any proposal about improved vacations. It wasagreed at the hearing that the Company had put a price tagof 6-1/2 cents per hour on the improved vacation planwhich it had offered earlier. Miles testified that Frankasked, "What about the vacation plan," after he made hisproposal, and when he replied that it was not included inthe package, Frank retorted that, "It looks like we'removing backwards rather than forward." The Unionagreed to consider the offer, nevertheless, but it rejected itduring an afternoon session, according to Miles, because"themoney offer is unsatisfactory" and "the holidayproposal is insufficient."On June 29, 1966, during a bargaining meeting, Milessaid he would like to "announce and explain a final offerfor settlement." The terms of the offer were presented inwriting, but Miles' accompanying statement was not, andFrank asked him for a copy of it. Miles then read it slowly,and Frank recorded it. The announcement, as recorded byFrank, whichis inevidence, and about which there is nodispute, reads:This is a complete and final package, to settle allissues raised during the course of the negotiations.It is not to be juggled, would not pull out anything orput in something else.Unless this Committee agrees by Friday at 4:00 P.M.July 1, 1966, to this offer and will recommend it totheir Membership at a ratification meeting scheduledno later than Tuesday, July 5, 1966, we will start toshut down the plant at 4:00 P.M. Friday, July 1, 1966,and will complete the shutdown at 12:01 A.M.,Saturday, July 2.We expect your full cooperation with us in theprotection of our equipment and facilities.We are just as much aware of the I.U.D. Program, bywhat we have heard and what we have read, as you" I find that Frank did not ask whether there was any companyproposal which did not have as a part of it an extension of the newpension-insurance plan Frank's notes did not reflect this, he wasnot positive that he had asked such a question, and his testimonyin the 100) proceeding makes no reference to it"As the union negotiators left the June 29 meeting, where theyhad just received the Company's "final offer," company guardsare.We do not intend to be in the position of trying tooperate this plant under conditions as we understandthem to be. As I said, we are aware of the I.U.D.Program, and it does not make sense to continueoperations on this basis without a work agreement.Summarized, the Company's "complete and finalpackage"providedforanother2-cent-an-hourimprovement in the earlier wage proposal in all brackets,an additional holiday, improvement in the funeral leaveprovision of the agreement and some other changes incontract language governing certain noneconomic issues.In addition, the offer again contained-as had the June 2"package"-the improved vacation benefits and theimproved pension-insurance plan. The basic contractwould run until July 2, 1968, and the improved pension-insurance agreement until July 1971, according to theproposal.Some conversation occurred and some comments weremade by the negotiators after Miles made hisannouncement. There is what seems to me to be a minordispute here over emphasis, and I find as follows: Frankasked if the Company were closing the door to futurebargaining, and Miles said it was not. Frank accused thecompany negotiators of having "injected into theirnegotiations subject matter not subject to bargaining," andhe asked if the improved vacation plan was availablewithout the pension-insurance plan, to which Milesreplied, "You have our final package.""The Union rejected the Company's June 29 proposal" ina hand-delivered letter of July 1 in which it also offered,.to continue negotiations and to continue workingunder an extension of the existing Agreement subject tothe right of either party to terminate the extension byforty-eight (48) hours written notice to the other party."The Company, on July 5, by mail, refused the offer toextend the agreement, but stated its willingness tocontinue negotiations.The labor agreement expired, and the Respondent shutthe plant down on July 1.On July 5, 1966, during the shutdown, the parties heldtheir last meeting in the presence of a Federal conciliator.At this meeting, the Company offered to extend the laboragreement to July 2, 1968, "on terms they had lastproposed," according to Frank's undenied testimony,which I credit. No other meetings had taken place at thetime of the hearing before me, and the plant was stillclosed.10Inthemeantime,however,employeesrepresented by unions at other plants of the Mining andMetals Division had gone on strike.B. Analysis, Additional Findings and ConcludingFindingsBroadly stated, the question is what was the legal effectofRespondent's insertion of its pension-insuranceproposal into collective bargaining, because it is notcontended that without such conduct Respondent'sbargaining position was legally contaminated, even asimplemented by the July 1 lockout. In more detail, thecomplaint alleges that Respondent refused to bargain inwere distributing a letter to employees from Respondent's worksmanagerstating the terms of the proposal and the shutdownaction which the company contemplated if the offer were notrecommended to employees by thecommittee"' In written communications to employees on July 6 and 8,1966, the Company, among otherthings,repeated the June 29proposal forsettlementand argued for its acceptance UNION CARBIDE CORPgood faith with the Union by: (a) conditioning bargainingwith the Union for a new contract upon acceptance ofRespondent's"packageoffer"ofJune 29,whichcontained a subject not open for bargaining at the time;namely, the pension-insuranceagreement covered by thecontract between the parties until July 2, 1967, (b) lockingoutallemployeeswithoutcomplyingwiththerequirementsof Section 8(d)" of the Act, (c) advisingemployees that Respondent would shut its plant down ifthe Union did not agree to recommend to employees thatthey ratify and accept Respondent's "package offer" ofJune 29, 1966, and (d) locking out employees in order tocoerce them to abandon the Union's contract demands andaccept the terms of thefinaloffer made by Respondent onJune 29,1966.Respondent'spositionisthat it did not conditionbargainingwith the Union on acceptance of a proposalwhich was a nonmandatory subject of bargaining, namely,thepension-insuranceagreement,or lock out itsemployees for the purpose of achieving its acceptance.Rather, says Respondent, all the elements in its proposalswerebargainable,the parties arrived at an impasse onJuly 1, 1966, and Respondent closed its plant not to forcethe acceptance of an offer which was outside thelegitimatescope of collectivebargaining,but to hastenarrivalat agreementwith the Union which was itselfbargainingin bad faith by stallingnegotiationsin orderthatallcontracts in theDivisionwould expire andRespondent be required to bargainon a multiplant basis.In substantialpart, Respondent justifies its action underAmerican Ship Building Co. v. N.L.R.B.,380 U.S. 300, butGeneral Counsel counters by arguing that if an "impasse"existed it was occasioned by Respondent's improperdemands and that the lockout was not, therefore, insupport of Respondent's "legitimate" bargaining positionwhich he says is essential for the invocation of theAmerican Ship Buildingholding.Section 8(a)(5) of the Act makes it an unfair laborpractice for an employer to refuse to bargain collectivelywith aunion representinghis employees in an appropriateunit. Section 8(d) of the Act defines this duty, in relevantpart, as follows:... where there is in effect a collective-bargainingcontract ... the dutyto bargaincollectively shall alsomeanthat no party to such contract shall terminate ormodify such contract, unless the party desiring suchterminationor modification-(1) serves awritten notice uponthe other partyto the contract of the proposedtermination ormodification sixty days prior to the expirationdate thereof,or inthe event such contractcontains no expirationdate, sixty days prior tothe time it is proposed to make suchterminationor modification;" There is no Section 8(d)(3) issue about failure to notifyappropriate agencies of the existence of a disputeN L R B v Lion Oil Company,352 U S 282, 285" N L R B v WoosterDivisionof Borg-Warner Corporation,356 U S 342, 349, where the Supreme Court statedThe Company's good faith has met the requirements of thestatute as to the subjects of mandatory bargaining But thatgood faith does not license the employer to refuse to enterinto agreements on the ground that they do not include someproposal which is not a mandatory subject of bargaining Weagree with the Board that such conduct is, in substance, arefusal to bargain about the subjects that are within the scopeof mandatory bargaining This does not mean that bargainingis to be confined to the statutory subjects Each of the two259(2)offers to meet and confer with the otherparty for the purpose of negotiating a newcontract or a contract containing the proposedmodifications;(3)notifiestheFederalMediationandConciliation Service within thirty days after suchnoticeof the existence of a dispute, andsimultaneously therewith notifies any State orTerritorial agency established to mediate andconciliate disputes within the State or Territorywhere the dispute occurred, provided noagreementhas been reached by that time; and(4)continues in full force and effect, withoutresorting to strike or lockout, all the terms andconditions of the existing contract for a period ofsixty days after such notice is given or until theexpirationdate of such contract, whicheveroccurs later:The duties imposed upon employers, employees, andlabor organizations by paragraphs (2), (3), and (4) ...shall not be construedas requiringeither party todiscuss or agree to any modification of the terms andconditions contained in a contract for a fixed period, ifsuch modification is to become effective before suchterms and conditions can be reopened under theprovisions of the contract.It is settled that a violation of Section 8(d)(4) constitutesa refusal to bargain; if committed by an employer, it is aviolation of Section 8(a)(5); if by aunion,a violation ofSection 8(b)(3).11 It is equally well settled that neitherparty in the course of collective bargaining can conditionwillingness to negotiate or contract about matters whichare within the area of compulsorybargainingupon theother party's acceding to demands which are outside thatIt is conceded that Section 8(d) of the Act as interpretedremoved the pension-insurance agreement from the scopeof mandatorybargaining,since it would not expire by itsterms until 1967, and that Respondent was required tocontinue in full force and effect, without resorting to alockout, all the terms and conditions of the pension-insuranceagreementuntil its expirationdate. It alsofollows that that insistence to a point of impasse on amodification of that agreement would constitute a refusalto bargain even in the absence of a lockout.'`Under the cases it is not essential for a finding of arefusal to bargain that the only cause of an impasse be aparty'sinsistenceupon nonmandatory proposals or that astrike or a lockout have as its sole end or object theattainmentof discussion or agreementon issuesoutsidethe scope of requiredbargaining.15This has been wellestablished in cases whereunionshave struck withoutcomplyingwiththeproceduralrequirementsofcontroversial clauses is lawful in itself Each would beenforceable if agreed to by theunionsBut it does not followthat, because the company may propose these clauses, it canlawfully insist upon them as a condition to any agreement'aN L R B v Borg-Warner, supra,fn 13,N L R Bv LionOilCompany, supra,fn 12,Mastro Plastics Corp v N L R B ,350U S 270, 286,McLeod v Compressed Air, Tunnel, etc , Workers(Catapono-Crow),292 F 2d 358 (C A2),Milk, Ice Cream Driversand Dairy Employees,Local 783(Cream Top Creamery),147NLRB 264 Thisis alsoapparent from the plain words of Section8(d)(4) and the last paragraph of Section 8(d), set out in the textII N L R B v Borg-Warner, supra,fn 13,Industrial Union ofMarine& ShipbuildingWorkers (Bethlehem SteelCo ) vNLRB.,320F2d615,at618(CA 3) 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(d),'6 and, in view of the mutuality of obligationsas defined in that section," it seems safe to assume that alockoutwhich has as one of its ends change ormodification of an agreement which need not be bargainedabout by the other party under Section 8(d) would violatethe Act."'Respondent's whole course of conduct in this case,including its actions and statements during bargaining andthe lockout itself, was equivalent to insistence upon unionacceptance of an altered pension-insurance plan as acondition of settlement. Even though it is well known thatin this field,as inthe market place generally, or even ininternational diplomacy, that words like "ultimatum,""dependent," "contingent," "package," or "final andcomplete," are not always to be taken literally, neither canRespondent's own plain words to the Union and employeesdescribing what it wanted be ignored; and its statementsjust before and right after the lockout are most significant.Admittedly, when, on June 29, 1966, Miles handed theUnion the Company's "complete and final package,"which contained an extension of the pension-insuranceagreement for 5 years, he said the offer was "not to bejuggled" and that the Company would not "pull anythingout or put something else in," and, in addition, unless theUnion agreed promptly to recommend the offer to themembership, the Company would immediately shut down.Thisquoted language sounds and looks like an"ultimatum," and even the sophisticated would agree thatat least it appears to be "insistence." If Respondent'sofferwas not meant to be inflexible and the pension-insurance portion of it not an essential ingredient ofsettlement, it had an opportunity to clarify its positionwhen Frank asked if the improved vacation plan wasavailable without the pension-insurance agreement, butMiles only said, "You have our final package."IfRespondent were bluffing and if, as Respondenturges, there was an alternative offer open and its "final"offer was negotiable, all its actions continued to point theother way, because, as the union negotiators left theJune 29 meeting, company guards were distributing lettersto employees stating in detail the "package offer" justgiven the Union containing the proposed change in thepension-insurance agreement and announcing "an orderlyshutdown of the plant late in the afternoon of July 1" if theCompany's offer was not recommended by the unionnegotiatingcommittee to the employees for ratification.Thisannouncement contained no alternatives, no16Local No 156, United Packinghouse Workers of America,AFL-CIO (Du QuoinPackingCompany),117NLRB 670,InternationalUnionUnitedMineWorkersofAmerica(Westmoreland Coal Co),117 NLRB 1072, 1075,Milk, Ice CreamDrivers and Dairy Employees, Local No 78.3, etc (Cream TopCreamery),147 NLRB 26511N L R B v Insurance Agents' International Union(Prudential InsCo ), 391 US 477'"Section 8(d) was added to the Act by the 1947 Taft-Hartleyamendments Senator Taftsummarizedthese provisions asfollows (93 Cong Rec 6860, 2 Legislative History of the LaborManagement RelationsAct, 1625) (GPO 1948)either party to a contract may refuse to change its termsor discuss such a change to take effect during the life thereofwithout being guilty of an unfair labor practice Parties maymeet and discussthe meaningof the terms of their contractand may agree to modifications on change of circumstances,but it is not mandatory that they do soSee alsoC & S Industries,158 NLRB 454, where the Board inmeeting a contention that Section 8(d) imposed no duty on anqualifications,no exceptions, and it spoke only ofacceptance of "the offer" which the Company had madethe Union. Employees, it would seem, might be expectedto take the Company at its word.But if any employee was so sophisticated in the art ofcollectivebargainingthathe thought "final" meanttentative and that Respondent did not seriously intend tolock him out unless his representatives recommended thathe accept the offer which included a resolution of anonmandatory bargaining subject, he must have beenshaken when the Company closed the plant and, in a letterto him on July 6, 1966, repeated the substance of its prioroffer, including in first place, "The Pension and GroupInsurancePlanImprovements,"accompaniedbyargumentssupporting its acceptance.10 Just a day before,in a meetingwith the Union, with a representative of theFederal Mediation and Conciliation Service present, theCompany repeated its previous offer of settlement,including as part of it the improved pension-insurance planand increased vacation benefits.20From the above statements and events, not only is itreasonable to infer that Respondent's statements andactions amounted to insistence upon acceptance of thepension-insurance agreement extension as part of asettlement of the dispute, such a finding is practicallycompelled.Respondent recognizes that Miles' statement on June 29was "bold and definite," but argues that it should not betaken out of context.'' In my view, however, otherincidents and statements during the bargaining processare consistent with such a finding. "Insistence" does notmean that a party must have used certain key words orconfessedly conditioned settlement on discussion oragreement on nonmandatory subjects. The continualinjection of illegal or otherwise extraneousissues intobargaining is evidence from which one may infer that thenonmandatory has been emphasized to such a degree thatthe obligation to bargain in good faith as defined inSection 8(d) has not been met." Certainly the inferencehas more support when the improper or extraneous matterappears in the bargaining only in conjunction with avaluable concession which disappears from the table whenthe nonmandatory item does. This is, indeed, what I findoccurred during the bargaining.Respondentmade its first "package" proposal,includingamodifiedpension-insuranceagreementemployer to refrain fromacting unilaterally,once the unionrejects the employer's offer to bargain about proposed midtermcontract changes, saidThis is to be contrasted with the unquestioned protectionprovided an employer under Section 8(d) against unionstrikes aimed at obtaining contract modifications during theeffective period of a contractWe are unwilling to construethe statute in a manner that would thus render nugatory theabove-quoted language of Section 8(d), provide for a one-sided application and curtail the effectiveness of collective-bargaining agreements as a stabilizing factor in labor-management relationsGC Exh 10This appears from Frank's testimony and from writtentranscripts of telephone recordings played to employees whotelephoned the plant after the lockout (G.C Exh 9Respondent's brief'tDistrict 50, United Mine Workers of America (CentralSoyaCompany, Inc),142 NLRB 930 UNION CARBIDE CORP.expiring in 1971, on June 2, 1966.23 When it first presentedthis "package" to the Union, Respondent told it that "theoffering and acceptance of the vacation plan is contingentupon your acceptance of a modified pension plan with atermination date of 1971." There was no question aboutdependency of the companion proposals for Miles made itclear that ". . . there be no mistake, the vacation plan andthe pension and insurance plan are tied together." If thecase had ended here there would be no question about"insistence" to a point of impasse on nonmandatorysubjects, but that afternoon, Graham, another companynegotiator"corrected" themorning'sultimatum byannouncing that the Union had"... the right to accept thepackage or to bargain as they see fit." In my opinion, this"correction"was only a correction in the form ofbargaining, not in the substance, for on June 13, and againon June 21, when the Union's vacation demands and wageproposalswere under discussion, Respondent againreturned to its June 2 proposal and urged unionacceptance.24The Union rejected Respondent's June 2 offer, and byJune 28 the parties had completed their review of all of theUnion's proposals, economic and noneconomic. At theJune 28 meeting Respondent made a second "package"proposal and called it an "alternative" proposal. This offerdid not touch on pensions or insurance, but neither did ithave anything on improved vacations-an item whichRespondent estimates was worth 6-1/2 cents an hour. TheUnion also rejected this offer with Frank commenting thatit seemed that the Respondent was "going backward," andthen, of course, as described above, Respondent made its"final" offer, just before the lockout, and this offer againcontained both vacations and pension-insurance. I do notbelieve that Respondent's June 28 offer, realisticallyviewed, omitting as it did any proposal about vacations,was presented with any confidence that it would beaccepted, but was put forward to contrast dramaticallywith the next day's wage-vacation-pension-insurance"package" which Respondent was bent on securing. Notonly was it not a real offer, it certainly, as words andactions are commonly understood, was not open or stillavailable,asRespondent contends, on June 29 whenRespondent made its offer which it described as "acomplete and final package to settle all issues" from whichit"would not pull out anything or put in something else"and which, unless recommended for acceptance, wouldresult in a lockout.Ifindand conclude, on the basis of the aboveconsiderations, thatasubstantialconsideration inRespondent'sbargainingwas the attainment of amodification of the pension-insurance agreement prior toits termination date; that Respondent insisted to the point"The Company had improved its vacation and pension-insurance policy for nonumt and unorganized employees inJanuary 1966 As early as January 1966, at a time when the basiclabor agreement could not be opened for negotiations onvacations-or anything else covered by it-the Union asked theCompany to discuss the question of extending the new vacationbenefits to unit employees The Company, as it had a right to,agreed to meet, but carefully conditioned discussions on anunderstanding that it was not waiving its rights under theagreement In subsequent discussion, it offered the new vacationbenefits to the Union, but it also tied to it agreement on the newpension-insurance plan, and the Union turned it down This issome indication that Respondent, as early as January 1966, wasdetermined to get "something of value" for a concession onvacations, and that "something of value" was an early pension-insurance lock261of impasse during negotiations on obtaining a settlement ofthis nonmandatory issue, and locked out its employees tosecure that end.25ThereremainsforconsiderationRespondent'scontention that it ". . . temporarily shut down its plant andlaid off its employees for the sole purpose of resisting theUnion's bargaining strategy, and forestalling the Union'sdeclared intention to prolong negotiationswithoutreaching an agreement, until bargaining could be backedup with advantageously timed multiplant strike action.This is the real reason for the Alloy lockout; and it hasnothing to do with forcing a modification of the pension-insurance agreement."26 Respondent urges that if this isso then its actions were proper underAmerican ShipBuilding Company v. N.L.R.B.,380 U.S. 300, where theCourt held that an employer does not violate the Act,"when, after a bargaining impasse has been reached, hetemporarily shuts down his plant' and lays off hisemployees for the sole purpose of bringing economicpressure to bear in support of his legitimate bargainingposition."There is some evidence in the record that certain localunions, including the charging party, are part of a programto coordinate the bargaining of variousunionswhich dealwith Union Carbide Corporation, particularly with respectto the pension-insurance agreement. There is within theAFL-CIO an Industrial Union Department (IUD), whichhas as one of its functions the "coordination" of bargainingby locals of the several AFL-CIO unions which representemployees at different plants of large employers. It wasstipulated during the hearing in the Section 10(j) matterthat "There is under the auspices of the Industrial UnionDepartment of the AFL-CIO a program to coordinate thebargaining of the various unions which deal with UnionCarbide, and in particular an attempt to get coordinatednegotiationswith respect to the uniform pension planwhich exists throughout the plants of Union Carbide.There is such a program, and this local, which is in thislawsuit, is part of that program." There is also a "CarbideNationwide Council" in the IUD which has announced acoordinated bargaining program" for the Respondent'sMetals Division's Locals as contracts expire, speciallydirected at Respondent's vacation and pension-insuranceplan.At a meeting in the Company's New York office in April1966, between company industrial relations representativesand a substantial number of Carbide Nationwide Councilrepresentatives from the various locals, S. J. Harris,assistantdirector, collective-bargaining section of theIUD, spoke and said during his remarks to the companyrepresentatives, "You are in trouble this year. By Augustor September you will have a number of plants down."2' In the 100) proceeding, Miles testified that "The vacationplan was a pretty healthy plumwe thought and we felt weshould have something for it, and we felt that the pension andinsurance agreement tied up for five years would be worth thevacation plan "SThere isno allegationin the complaint that Respondentfailed to bargain in good faith during the 6 weeks preceding theJune 29 meeting, but the evidence and findings relating to thatperiod set out above have been included in response toRespondent's contention that its conduct prior to June 29demonstrates that its June 29 bargaining posture was notinflexible, and because it is relevant background for the events ofJune 29 and thereafter26Quoted from Respondent's brief299-352 0-70-18 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn March 1966, Harris sent a memorandum to all UnionCarbide IUD delegates, enclosing a resolution. Thememorandum noted that a meeting of delegates had beenheld for the "major purpose" of preparing for "1966coordinatedbargaining spear-headed by theMetalsDivisionsLocals" and also to "get a consensus as towhether Locals desired national bargaining on Pensionand Insurance in 1967. . . . " Other references inthe memorandum point in the direction of "coordinatedbargaining." The attached resolution, which was adoptedby the Charging Party in this case, declared that the Localwould consult the Union Carbide Steering Committee and"consider its views and advise before accepting any finalCompany proposal." It also provided that "Those LocalUnions whose Pension and Insurance agreements expirein the year 1967 will not accept any changes in those plansuntil changes are negotiated in 1967."Earl Engle, general manager of industrial relations forthe Corporation, testified that he participated and sharedin the management decision to shut down the Alloy plantand that the decision was made shortly before the June 29bargaining session. He was aware of the "coordinatedbargaining" approach of the unions in the IUD, and thismotivated him, in part, to take the action he did. He statedthat the plant was shut down because "We felt that thisrealistically was the only way that we could prevail in ourattempt to remove it from the multiplant bargaining area."He conceded that he was also aware that IUD was going totry to "coordinate" bargaining about pension-insurance ona companywide level in 1967 and that one of theconsiderations in his mind in the bargaining in the instantcase was an extension of the existing pension plan past1967 into 1971 so that the Company would not bevulnerable to the IUD program.Ido not think that the evidence just set forth supportsRespondent's contention that its sole object in the lockoutand surrounding negotiations was to frustrate the Union'sillegal strategy and that Respondent's actions, therefore,were only in support of its legitimate bargaining position.On the other hand, Engle's testimony that the Union's planto secure simultaneous bargaining about the pension-insurance agreement at many locations in 1967 was aconsiderationinRespondent'sbargainingstrategystrengthens the finding that a factor in the deadlock whichdeveloped was Respondent's desire to achieve an earlymodificationand extension of the pension-insurancecontract.Firstofall,theevidenceabout"coordinatedbargaining" or concurrent local strikes does not of itselfestablish a refusal to bargain on the Union's part withinthe meaning of the Act. The Union had the right to consultwith other locals about common concerns and could eveninsistupon common expiration dates for its localagreements. 7 The Union, as could the employer, could'rUnitedStatesPipe and Foundry Company v N L R B,298F 2d 873 (C A5),American Radiator & Standard SanitaryCorporation,155 NLRB 736'KN L R B v InternationalBrotherhood of Electrical Workers(Texltte,Inc),266F 2d349(C A 5),InternationalLongshoremen's Association (New York Shipping Assn , Inc),118NLRB 14812" 1 do not mean to suggest thatif a unionshould bargain in badfaith by, for example, demanding a closed shop or anagreement inviolationof Section 8(e), that an employer mayinsistuponattaininga concession on a nonmandatory subject and lockout tothat end I know of no case which so holds, and nothing inAmericanShipBuildingsuggeststhat result"'G C Exh 10suggest agreement on nonmandatory subjects, such asmultiplant or employer bargaining on the basis of adifferent unit, but not insist on such to point of impasse,"'and I find no evidence that the Union did so in this case.29The Local Union, which is the Charging Party here,resolved, it is true, not to accept any change in thepension-insurance agreement until it expired in 1967, butthis it had a right to do, because Congress had removedthat subject from the area of mandatory bargaining.Although the local agreed to "... consult the IUD-UnionCarbide Steering Committee, and consider its views andadvice before accepting any final Company proposal,"there is no evidence that the local "locked" itself in byagreeing to take nothing that was not approved by otherunions representing other bargaining units, and, as amatter of fact, there is evidence in the record that manylocals of other unions, including locals of the InternationalUnion in this case, have signed the Company's newpension-insurance proposal.-'oIn the second place, even if one should suspect that theUnion's strategy included more than mere consultationwith its sister locals, the Company's injection of thenonmandatory subject into bargaining makes it almostimpossible to assay the Union's motives. If the pension-insurance issue is removed from the data to beanalyzed-which it is almost impossible to do for it wasever present-the record seems to show that both sideswere engaging in hard bargaining for the best economicdeal they could make, and when the pension-insuranceissue is included in the picture it is logical to assume, sincethe subject is legally extraneous by the terms of the Actitself, that it frustrated or impeded the bargaining processmore than any supposed union conspiracy.Third, if Respondent's sole object was to get an earlyagreement on bargainable items it could have tested theUnion's good faith and locked the employees out in searchof an agreement which did not contain the nonbargainablematter, but Respondent chose right up to the last topropose the pension-insurance plan, and this is an addedindication, therefore, that one of the ends that Respondentsought to achieve was modification of that agreement andnot just a settlement of subjects which must be bargainedabout if the statutory mandate is to be met.American Ship Building Companyaffords Respondentno protection. That case excuses a lockout after animpasse in support of an employer's legitimate bargainingposition. The impasse in this case was of the Company'sown making, and the lockout was in aid of a bargainingposition which Respondent had no right to take."Ifindand conclude, therefore, as alleged in thecomplaint, that by insisting to a point of impasse that theUnion accept its "package offer" containing an extendedpension-insuranceagreement;by locking out itsemployees for the same purpose and by threatening its" See AmericanStores Packing Co ,158 NLRB 628, where theBoard said that there is nothing inAmerican Ship Buildingtosuggest that the Court viewed the lockout as permissible insupport of unlawful bargaining demands InTonkin Corp ofCalifornia, d/b/aSevenUp Bottling Co,158 NLRB 1223, theBoard in considering the impactof AmericanShipBuilding,saida lockout was not for thesoleobject of applying pressure insupport ofa legitimatebargaining position, but was motivated bypurposesrepugnantto certain sections of the Act Here, ofcourse.Respondent's suggestion for change in the pension-insurance agreement was notunlawful,but its insistence was arefusal to bargain, and its lockout in support thereof wasrepugnantto Section 8(a)(5) and (d) of the Act UNION CARBIDE CORPemployees that it would shut down its plant if the Uniondid not agree to recommend to employees that they ratifyRespondent's June 29, 1966, contract offer, Respondentengaged in and is engaging in unfair labor practices asdefined in Section 8(a)(1), (3), (5), and (d) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent Company set forth insection III, above, occurring in connection with theoperations of Respondent as described in section I, above,have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and, suchof them as have been found to constitute unfair laborpractices, tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYIthaving been found that the Respondent Companyengaged in unfair labor practices in violation of Section8(a)(1), (3), and (5) of the Act, it will be recommended thattheRespondent cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.Having found that Respondent locked out its employeesand refused to bargain with the Union, it will berecommended that Respondent resume operations at itsalloyplant and offer to those employees locked outimmediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice totheir seniority and other rights and privileges, and makethem whole for any loss of earnings they may havesuffered by reason of Respondent's refusal to bargain anddiscrimination against them,32 by payment to them of asum of money equal to that which they would have earnedas wages from the date of the lockout to the date of offer ofreinstatementand in a manner set forth inF.W. Woolworth Company,90 NLRB 289. Interest onbackpay shall be computed in the manner set forth in IsisPlumbing & Heating Co.,138 NLRB 716.In addition, in order to remedy Respondent's refusal tobargain in good faith with the Union, it will berecommended that Respondent be ordered to bargain12Fibreboard Paper Products Corp v N L R B ,379 U.S 203Even if Respondent had not discriminatedagainstemployees byits lockout within the meaning of Section 8(a)(3) of the Act, whichIhave found it did, the remedy for the 8(a)(5) violation would be263collectively, upon request,with the Union as the exclusiverepresentative of the employees in the appropriate unit,and, if an understanding is reached,embody suchunderstanding in a signed agreement.Itwill also be recommended that Respondent preserveand make available to the Board, upon request,payroll andother recordsto facilitate the computation of backpay.Itwill further be recommended,in view of the nature ofthe unfair labor practices the Respondent has engaged in,that it cease and desist from infringing in any manner uponthe rights of employees guaranteedby Section 7 of theAct.Upon the basis of the foregoing findingsof factand uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Allhourlypaidemployees employed at theRespondent'sAlloyWorks in Fayette County, WestVirginia, including head furnacemen and head mix men,butexcludingpatrolmen,timekeepers,medicaldepartment employees, laboratory employees, employeesinthe alloy coal mine and all guards, professionalemployees and supervisors as defined in the Act,constitute an appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.4.The Union has been, and is now, the statutoryrepresentative of said employees.5.By refusing to bargain with the Union as found aboveon June 29, 1966, and thereafter, Respondent engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6.By threatening to lockout and by locking out itsemployees on July 1, 1966, as found above, Respondentengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1), (3), and (5) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]the same, since the employees were laid off as part of a bargainingposition which was inimical to good-faith bargaining as defined inthe Act